2.	The substitute specification filed February 2, 2022 has been entered.
	The Sequence Listing filed June 12, 2020 is approved.
3.	The disclosure is objected to because of the following informalities:  At paragraph [0024], the third sentence should be deleted or amended, because color drawings were not filed with this application.  Appropriate correction is required.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim 364 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 364 is dependent upon canceled claim 363.  It is believed that claim 364 should be amended so that it depends upon claim 362.
6.	Instant claims 362, 364, 366, 367, 375, and 380 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/599,637 because the provisional application ‘637, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
7.	Claims 362, 364, 366, 367, 375, and 380 are rejected under 35 U.S.C. 103 as being obvious over in view of Francois et al (U.S. Patent Application Publication 2016/0215020) in view of Kanapuram et al (U.S. Patent Application Publication 2017/0209571) and Plum et al (U.S. Patent Application Publication 2011/0152185), and further in view of Raines et al (U.S. Patent Application Publication 2013/0079381).  Francois et al teach a long-acting compstatin analog having the same structure set forth in instant claim 367 and comprising a 40 kD PEG 
Francois et al do not limit the pH of their compstatin analog-containing pharmaceutical compositions, although Francois et al do prefer a pH ranging from about 6.5 to about 7.8.  See paragraph [0030].  Raines et al teach that subcutaneous formulations can be prepared according to procedures well known in the art, with the pH of a subcutaneous formulation typically being in the range of from about 5 to about 12.  See paragraph [0089].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal pHs for the compstatin analog-containing pharmaceutical compositions of Francois et al as modified above by Kanapuram et al and Plum et al, and to perform this determination and optimization with the range of about 5 to about 12, because Francois et al do not limit the pH of their subcutaneous compositions, because pH is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts, and because a pH range of from about 5 to about 12 is taught by Raines et al to be typical for subcutaneous compositions.  No evidence appears to be of record demonstrating criticality for a pH between 4.8 and 5.2, or for a pH of 5.0. 
8.	Claims 362, 364, 366, 367, 375, and 380 are rejected under 35 U.S.C. 103 as being obvious over in view of Francois et al (U.S. Patent Application Publication 2016/0215020) in view of Kanapuram et al (U.S. Patent Application Publication 2017/0209571) and Plum et al (U.S. Patent Application Publication 2011/0152185) and further in view of Raines et al (U.S. Patent Application Publication 2013/0079381) as applied against claims 362, 364, 366, 367, 375, 
9.	Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive.
	All claims are deemed to remain prima facie obvious, essentially for the same reasons set forth in the first Office action.  Applicant contends that Francois et al, Kanapuram et al, or Plum et al, either alone or in combination, do not disclose or suggest the combination of a specific pH, a specific LACA, and a specific polyol, i.e. sorbitol at a specific concentration.  See page 8, first paragraph, of the response.  The examiner agrees.  However, in the first Office action, the examiner relied upon a fourth reference, Raines et al, to suggest the specific pH.  In response to the claim amendments, the rejections have been revised so that Raines et al is included in both obviousness rejections.  Raines et al, in combination with the other cited references, are deemed to 
	At page 8 of the response, second full paragraph, Applicant contends that Francois et al do not teach or suggest achieving isotonicity by using sorbitol.  Again, the examiner agrees.  However, as Francois et al is not applied by itself against the instant claims, this argument is irrelevant insofar as a determination of prima facie obviousness is concerned.  See MPEP 2145(IV).  As noted by Applicant, Kanapuram et al and Plum et al teach multiple possible polyol isotonicity agents.  However, only five different polyol isotonicity agents are taught, and it is routine and well within the ability of one of ordinary skill in the art to select from among five known, common, typical, and functionally equivalent isotonicity agents for use with the compositions of Francois et al.  The examiner agrees that Kanapuram et al and Plum et al do not teach an isotonicity or sorbitol concentration between about 2.5% w/v and about 4/5% w/v.  However, component concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.  There is no evidence of record that the selection of sorbitol and/or the selection or a concentration between about 2.5% w/v and about 4.5% w/v provides any unexpected result.    
	Applicant contends that neither Kanapuram et al nor Plum et al disclose or suggest compstatin analogs comprising PEG.  Again, the examiner agrees.  Accordingly, the examiner has relied upon Francois et al to suggest this portion of the claimed invention, and the examiner has only rejected the claims based upon combinations of the references.  Applicant then contends that Kanapuram “provides novel and stable pharmaceutical compositions comprising bispecific single chain antibody constructs, cyclodextrins and a buffer”, whereas Plum et al disclose a “[p]harmaceutical composition for parenteral administration comprising basal insulin peptide 
	At page 10, first full paragraph, Applicant contends that Francois et al ‘877 and Deschatelets et al do not teach or suggest choosing sorbitol from the list of polyols, do not teach or suggest the claimed sorbitol concentrations, and do not teach or suggest a pH between 4.8 and 5.2.  The examiner agrees.  However, as the claims are not rejected over Francois et al ‘877 or Deschatelets et al applied by themselves, this argument is not convincing.
	At page 11, Applicant contends that Raines et al does not related to LACAs as presently claimed.  Again, the examiner agrees, but finds the argument unconvincing because Raines et al is not applied by itself against the instant claims.  Raines et al’s disclosure at paragraph [0089] of subcutaneous formulation pHs typically being in the range of from about 5 to about 12 is not limited to formulations comprising etomidate analogues.  These typical subcutaneous formulation pHs of from about 5 to about 12 overlap with Inventors’ claimed pHs of between 4.8 and 5.2, and of 5.0.  Any degree of overlap between a prior art range and a claimed range is 
	When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the former is deemed to preponderate, and therefore the rejections are maintained. 
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 25, 2022